NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REYNA ISABEL ORTIZ ELIAS, AKA                   No.    16-70332
Reyna Ortiz Elias,
                                                Agency No. A200-696-589
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Reyna Isabel Ortiz Elias, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, including determinations regarding social

distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review de novo the legal question of whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Id. We deny in part and dismiss in part

the petition for review.

      Substantial evidence supports the agency’s determination that Ortiz Elias

failed to establish her proposed social group is socially distinct. See id. at 1243

(substantial evidence supported the agency’s determination that petitioner’s

proposed social group was not cognizable because of the absence of society-

specific evidence of social distinction). Thus, the BIA did not err in concluding

that Ortiz Elias did not establish membership in a cognizable particular social

group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))).

      To the extent Ortiz Elias fears harm based on general conditions of violence


                                           2
and civil unrest, substantial evidence supports the agency’s determination that she

failed to establish a nexus to a protected ground. See Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”).

      We lack jurisdiction to consider the new particular social group raised in

Ortiz Elias’ opening brief. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).

      Thus, Ortiz Elias’ asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Ortiz Elias failed to show it is more likely than not she would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We lack jurisdiction to

consider Ortiz Elias’ contention that the IJ erred in analyzing her CAT claim. See

Barron, 358 F.3d at 677-78.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3